Citation Nr: 0012889	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
right ankle fusion with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Service connection for the veteran's right ankle disability 
was established effective September 1945.  The current 40 
percent evaluation was originally effective in January 1960 
and has remained in effect since then with the exception of 
periods of temporary 100 percent evaluations for 
convalescence following the several surgeries he has 
undergone.

During the pendency of this appeal the RO granted service 
connection for traumatic arthritis of the left knee as 
secondary to the service connected right ankle disability and 
assigned an initial evaluation of 10 percent; and denied 
service connection for loss of teeth.  No timely Notice of 
Disagreement was filed with regard to either issue and 
neither is before the Board on this appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran's right ankle is status-post trauma 
complicated by osteomyelitis with fusion and degenerative 
arthritis.

3. There is no evidence of exceptional or unusual 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, which render the 
schedular rating criteria inapplicable to the appellant's 
right ankle disability.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
right ankle fusion with traumatic arthritis have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).


Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

Under 38 C.F.R. § 4.10 (1999), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.  

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (1999).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id.  Additional factors to be 
considered include the reduction in a joint's normal 
excursion of movement on different planes.  38 C.F.R. § 4.45 
(1999).  Factors such as less movement than normal, more 
movement than normal, weakened movement, incoordination, pain 
on movement, swelling, or instability, are also to be 
considered.  Id.  The regulation does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).

The veteran's right ankle is evaluated under Diagnostic Codes 
5010 and 5270 based on fusion of the ankle with traumatic 
arthritis.  38 C.F.R. § 4.71(a), Diagnostic Codes 5010, 5270.  
Diagnostic Code 5010 pertains to arthritis due to trauma and 
substantiated by x-ray findings and provides that the 
disability shall be rated as degenerative arthritis and 
directs that such arthritis is rated on the basis of 
limitation of motion under the pertinent diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  Thus, 
the disability is rated under Diagnostic Code 5270 which 
addresses ankylosis of the ankle.  The maximum schedular 
evaluation under that Code, 40 percent, has been assigned 
since an August 1960 rating Decision (effective January 
1960).

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Where a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, so as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation may be appropriate.  38 C.F.R. 
§ 3.321(b)(1) (1999).


Factual Background

Review of the evidence shows that the veteran was treated for 
a sprain of the right ankle in June 1945.  Right ankle x-rays 
showed several smooth-edged irregularly shaped areas of 
calcification and possible ossification in the soft tissue 
adjacent to the joint.  The most probable diagnosis was 
osteochondrosis.  There was no evidence of recent fracture.  
A note from the following day shows that the veteran reported 
a history of a severe sprain the year prior.  The report of 
the veteran's separation examination notes weakness of the 
right ankle and a history of injury in Africa in 1942, 
although the Board notes that the service medical records 
contain no evidence of such an injury.

Post service medical records show that the veteran has had 
several surgeries on his right ankle: he underwent the 
excision of an osteophyte in February 1959; an exploration 
and debridement in June 1960; a transfibular ankle fusion 
procedure in December 1962; a revision of the fusion with 
osteectomy, partial, of the fibula in November 1963; and a 
triple arthrodesis with fixation of two staples in October 
1968.

VA examinations and treatment records over the subsequent 
years show that the veteran's ankle remained fused solidly.  
The use of assistive devices, such as braces was required.  
The records often noted the veteran's complaints of pain that 
was severe and near constant.  Relatively recent clinical 
notes, such as the one from April 1995 showed that the 
veteran had degenerative joint disease of the left ankle 
which had stabilized.  
The veteran's was afforded a VA examination in December 1998.  
He reported right ankle pain, weakness, stiffness, fatigue 
and lack of endurance.  The pain was reported as constant on 
a daily basis and precipitated by any activity.  With regard 
to activities of daily living, the veteran was able to brush 
his teeth, dress himself, shower and walk with difficulty.  
He could drive.  He was unable to cook, go grocery shopping, 
take out the trash and mow the lawn or garden.  He could 
climb stairs with difficulty.  The difficulty with the above 
activities was due primarily to his right ankle, but also to 
a left knee disability.  

The examiner noted that a brace and crutch were required for 
ambulation due to right ankle pain.  The right leg was noted 
to be 1.5 centimeters shorter than the left.  Gait was 
moderately antalgic favoring the right.  Examination of the 
feet revealed abnormal weight bearing with evidence of 
callosities and unusual shoe wear pattern on the left.  The 
veteran had limited function of standing and walking due to 
right ankle pain and left knee pain.

Right ankle examination revealed practically no movement.  
Range of motion on dorsiflexion was zero degrees and there 
was pain at zero degrees.  Range of motion was additionally 
limited by pain, weakness, fatigue and lack of endurance 
following repeated use with pain having the major functional 
impact.  No constitutional signs of arthritis were shown.  
The relevant diagnosis was right ankle status-post trauma 
complicated by osteomyelitis with fusion and degenerative 
arthritis.  The examiner felt that there was a direct 
relationship between the veteran's fused right ankle and his 
left knee degenerative joint disease due to the application 
of more pressure over the years.  


Analysis

The medical evidence in this case demonstrates that the 
appellant's right ankle has been surgically fused and is 
ankylosed.  He has been assigned the maximum schedular 
evaluation under the appropriate diagnostic code and a higher 
schedular rating is not available.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (1999).
The Board has considered other potentially applicable 
diagnostic codes that provide for a disability rating in 
excess of 40 percent.  There is medical evidence of record 
that the right lower extremity is 1.5 centimeters shorter 
that the left.  An increased rating for shortening of the 
lower extremity (rated under Diagnostic Code 5275) is 
available, however, in order for the evaluation to exceed the 
current 40 percent, the medical evidence must show a 7.6 to 
8.9 centimeter shortening.  As such, a higher rating under 
Diagnostic Code 5275 is not possible.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5275 (1999).  

In addition, the Board has considered the applicability of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), including whether 
there is a basis for an increased rating due to limitation of 
motion resulting from pain or functional loss, under the 
criteria of 38 C.F.R. §§ 4.40 and 4.45.  On VA examination in 
December 1998, there clearly were findings of additional loss 
due to pain on use, as well as functional loss. However, 
there is no basis for a rating in excess of 40 percent based 
on these factors, since the appellant is already receiving a 
the maximum schedular rating for ankylosis of the ankle, 
which is 40 percent.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

Consideration is also given to whether the appellant warrants 
assignment of a separate rating under the diagnostic code for 
limitation of motion, set forth in Diagnostic Code 5271.  
Although the medical evidence shows that the appellant has 
severe limitation of motion of the ankle, this is as a result 
of the fusion (which is rated as ankylosis).  In other words, 
ankylosis and limitation of motion are interconnected and are 
the same manifestation of disability attributable to the 
right ankle condition.  To compensate the same manifestation 
of disability under different diagnoses would constitute 
pyramiding.  See 38 C.F.R. § 4.14 (1999).

Further, the Schedule provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed. 38 C.F.R. § 4.68 (1999).  Combined evaluations for 
disabilities below the knee shall not exceed 40 percent.  Id.  
In this case, Diagnostic Code 5167 provides that loss of use 
of the foot warrants a 40 percent rating.  An amputation at 
the lower level, permitting prosthesis, also warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5165, 
5167 (1999).  The appellant's service-connected right ankle 
disability is rated as 40 percent disabling.  Due to the 
operation of the amputation rule, assignment of an increased 
evaluation would not be allowed, since by so doing the 
disability rating would exceed 40 percent in violation of 
38 C.F.R. § 4.68.

Finally, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

Based on the foregoing, the Board concludes that the 
impairment resulting from the appellant's service-connected 
residuals of a right ankle injury with fusion does not 
warrant assignment of greater than the present 40 percent 
evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.68, 4.71a, 
Diagnostic Code 5270 (1999).  The preponderance of the 
evidence being against the appellant's claim, the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
right ankle fusion with traumatic arthritis is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

